By the court.
The appeal is sustained. The order of the common pleas was a final determination of the action there, from which an appeal may be claimed. 5 Mass. Rep. 193, Tappan v. Bruen; 15 ditto, 178, Gilbreth v. Brown; 4 ditto, 107, Lamplear v. Lamprey; 2 ditto, 141, Bemis v. Faxon.
The course of the common pleas is different from the settled practice of this court in this class of cases. We cannot try the issue which has been joined in this case, but if the creditors will give security to pay all the costs which the plaintiff may recover, they will be permitted to defend in the name of the defendant. And in case the plaintiff shall prevail in the suit, he will have his remedy for his costs upon the security given. If the creditors prevail in the suit, they will be entitled to an execution in the name of the defendant for their costs.